                                                                               E-FILED
                                                  Wednesday, 26 June, 2019 02:51:00 PM
                                                          Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

PAUL FARROW, et al.            )
                               )
                   Plaintiff,  )
                               )
v.                             )              19-2109
                               )
VERMILION COUNTY               )
SHERIFF’S DEPT., et al.        )
                               )
                   Defendants. )


       MERIT REVIEW AND CASE MANAGEMENT ORDER

      Plaintiffs, proceeding pro se, and currently detained at
Vermilion County Public Safety Building, were granted leave to
proceed in forma pauperis. The case is now before the court for a
merit review of plaintiffs’ claims. The court is required by 28 U.S.C.
§ 1915A to “screen” the plaintiffs’ complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiffs Paul Farrow and William Morgan allege in their
complaint that they are both housed in isolation without access to
legal material, eyeglasses, medical treatment, pain medication, legal
assistance, phone books, and “all necessities except for clean
                                    1
clothing[,] showers” and food. Plaintiffs also allege that, in
December 2018, a John Doe Defendant correctional officer sprayed
Plaintiff Morgan in the face and genital area with mace, and that
the same John Doe officer slammed Plaintiff Farrow’s head into an
elevator. Plaintiff Farrow also alleges that members of the Danville
Police Department attacked him in March 2015.

     As an initial matter, Plaintiffs intend for this lawsuit to be a
class action; however, unrepresented plaintiffs are not allowed to
act as class representatives. See Huddleston v. Duckworth, 97
F.R.D. 512, 514-55 (N.D. Ind. 1983). Generally speaking, a lawsuit
may have multiple pro se plaintiffs, but motions and other
pleadings filed with the Court must be signed by each Plaintiff. See
Fed. R. Civ. P. 11(a). Plaintiffs cannot act on each other’s behalf.
To the extent that Plaintiffs seek to litigate this matter as a class
action, the request is denied.

      Plaintiffs state a Fourteenth Amendment claim based on the
alleged use of unreasonable force in December 2018. Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2473 (2015). Because Plaintiffs
name only a Doe Defendant, the Court will retain Defendant
Hartshorn, the sheriff, as a defendant solely for purposes of
identifying the Doe defendant. Donald v. Cook Cnty. Sheriff’s Dep’t,
95 F.3d 548, 555-56 (7th Cir. 1996).

      Plaintiffs, however, do not state any further claims at this
time. Plaintiff Farrow’s claim related to the 2015 use of force is
likely time-barred. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir.
2014) (“Section 1983 suits in Illinois have a two-year statute of
limitations.”) (citation omitted). Even if it is not, Plaintiff Farrow
describes an incident that occurred several years prior to his
present detention, does not involve Plaintiff Morgan, and names
different defendants. Accordingly, the claims belong in a separate
lawsuit. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
(“Unrelated claims against different defendants belong in different
suits.”); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017)
(“[D]istrict courts should not allow inmates to flout the rules for
joining claims and defendants…or to circumvent the Prison
Litigation Reform Act’s fee requirements by combining multiple
lawsuits into a single complaint.”).
                                   2
      Plaintiffs also do not allege sufficient information to state a
conditions-of-confinement claim based upon the alleged conditions
in isolation. Plaintiffs, at the very least, must describe their
respective medical conditions, how lack of access to legal assistance
has prejudiced an otherwise meritorious claim, what steps they
have taken to notify jail officials, and the officials’ responses. For
these reasons, Plaintiff Farrow’s 2015 claim and Plaintiffs’
conditions-of-confinement claim will be dismissed without
prejudice.

      Finally, a third detainee at the jail, Jeremy Marack, filed a
Motion to Amend Complaint (Doc. 6), seeking to join this lawsuit as
a plaintiff. As discussed above, this matter cannot proceed as a
class action. Further, Mr. Marack alleges that he was not detained
at the jail until after the December 2018 incident, and, therefore, he
could not have been involved. If Mr. Marack desires to pursue the
allegations he alleged in his motion, he must do so in a separate
lawsuit.

It is therefore ordered:

     1.   Pursuant to its merit review of the Complaint under 28
U.S.C. § 1915A, the court finds that the plaintiffs state a
Fourteenth Amendment claim for the use of unreasonable force
against Defendant John Doe “Allen.” Defendant Hartshorn shall
remain a defendant solely for purposes of identifying the Doe
Defendants. Any additional claims shall not be included in the
case, except at the court’s discretion on motion by a party for good
cause shown or pursuant to Federal Rule of Civil Procedure 15.

     2.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants' counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the court.

     3.   The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60

                                   3
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      4.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

      5.    The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be
to the issues and claims stated in this opinion. In general, an
answer sets forth the defendants' positions. The court does not rule
on the merits of those positions unless and until a motion is filed by
the defendants. Therefore, no response to the answer is necessary
or will be considered.

      6.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.
                                  4
     7.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      8.    The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      9.   If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     10. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

     11. The clerk is directed to terminate Vermilion County
Sheriff’s Department, Danville Police Department, Nursing
Department, Nurse Jane Doe, John Doe #1, Larry Thompson, and
Various Unknowns as defendants.

    12. The clerk is directed to attempt service on Pat Hartshorn
pursuant to the standard procedures.

      13. Plaintiffs’ motion for counsel [9] is denied, with leave to
renew. Plaintiffs attached exhibits indicating that they made a
reasonable effort to obtain counsel on their own, and, therefore, the
Court finds that he has satisfied the first prong of the analysis. See
Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiffs,
however, have personal knowledge of the facts, they have been able
to adequately convey those facts to the Court, they should be able
to obtain relevant documents via the discovery process, and these
claims do not appear overly complex at this time. Therefore, the
Court finds that Plaintiffs are capable of representing themselves at
this time.

                                   5
      14. Plaintiffs’ Motion for Leave to Amend Complaint [6] is
denied for the reasons stated above. Plaintiff’s Motion for Status
[10] is denied as moot.

               Entered this 26th day of June, 2019.

                        /s/ Harold A. Baker

            ___________________________________________
                        HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE




                                  6
